In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered September 12, 2000, as granted the motion of the defendant William Gonda for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Where, as here, a plaintiff seeks to recover against a landlord under a theory of strict liability for a dog bite, the plaintiff must prove that the landlord had notice that a dog was being harbored on the premises, and that the landlord knew or should have known that the dog had vicious propensities (see, Finney v Fraioli, 281 AD2d 389; Bemiss v Acken, 273 AD2d 332; Lebron v New York City Hous. Auth., 268 AD2d 563).
The respondent landlord, William Gonda, established a prima facie case of entitlement to judgment as a matter of law and the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the motion for summary judgment dismissing the complaint insofar as asserted against the respondent (see, Finney v Fraioli, supra). O’Brien, J. P., Krausman and Schmidt, JJ., concur.